Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "42" and "42a" have both been used to designate the first sorting bin (Paragraph 0023 line 2, line 10).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “42b” has been used to designate both a second sorting bin and a second valve bin (Paragraph 0023 line 3, line 16).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 10 recites the limitation "the controller" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the second valve bank" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the system" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13, 15 and 17-24 are rejected due to their dependency on previously rejected claims. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1, 2, 4-7, 10, 14-15 and 17-19 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Radema et al. (US 2012/0085686).
Regarding claim 1, Radema et al. (US 2012/0085686) teaches a seed sorting system for sorting seeds (Paragraph 0002 lines 1-4), the system comprising: a seed transfer station configured to move seeds through the system (Paragraph 0009 lines 3-4); an imaging assembly (Paragraph 0042 lines 1-2 “inspection head #16”) comprising a 2D camera (Paragraph 0042 line 3 “overhead camera #14”) configured to acquire 2D images of the seeds as the seeds move through the system and a 3D camera (Paragraph 0042 line 3 “profile camera #18”) configured to acquire 3D images of the seeds as the seeds 
Regarding claim 2, Radema et al. (US 2012/0085686) teaches a seed sorting system comprising a controller (Paragraph 0019 lines 1-2) configured to determine length and width dimensions of the seeds from the acquired 2D images and thickness dimensions of the seeds from the acquired 3D images (Paragraph 0042 lines 4-6), wherein the controller is configured to control the sorting assembly to sort the seeds based on the determined length and width dimensions of the seeds from the acquired 2D images and the determined thickness dimensions of the seeds from the acquired 3D images (Paragraph 0042 lines 20-26).
Regarding claim 4, Radema et al. (US 2012/0085686) teaches a seed sorting system wherein the controller is configured to produce a surface profile of each of the 3D images (Paragraph 0042 lines 20-22), the controller configured to measure a pixel intensity of the surface profile to determine the thickness dimension (Paragraph 0042 lines 16-20).
Regarding claim 5, Radema et al. (US 2012/0085686) teaches a seed sorting system wherein the 2D camera has a focal axis extending in a substantially vertical direction (Fig. 1 #14).
Regarding claim 6, Radema et al. (US 2012/0085686) teaches a seed sorting system wherein the 3D camera has a focal axis extending in a direction skewed from vertical (Fig. 1 #18).
Regarding claim 7, Radema et al. (US 2012/0085686) teaches a seed sorting system wherein the seed transfer station comprises a conveyor (Fig. 1 #30) including a belt configured to transport the seeds in a substantially horizontal direction (Paragraph 0041 lines 1-4). 
Regarding claim 10, Radema et al. (US 2012/0085686) teaches a seed sorting system wherein the sorting assembly comprises a plurality of valve banks (Paragraph 0043 lines 6-8) and a plurality of sorting bins (Paragraph 0043 line 18-Paragraph 0044 line 5), the valve banks being operable by the 
Regarding claim 14, Radema et al. (US 2012/0085686) teaches a method of sorting seeds, the method comprising: moving seeds through the system using a seed transfer station (Paragraph 0009 lines 2-4); acquiring, using a 2D camera (Paragraph 0042 line 3 “overhead camera #14”), 2D images of the seeds as the seeds move through the system via the seed transfer station; acquiring, using a 3D camera (Paragraph 0042 line 3 “profile camera #18”), 3D images of the seeds as the seeds move through the system via the seed transfer station; analyzing the 2D and 3D images to determine a parameter of each of the seeds (Paragraph 0042 lines 20-26); and sorting, using a sorting assembly, the seeds based on determined parameters of the seeds (Paragraph 0010 lines 1-7).
Regarding claim 15, Radema et al. (US 2012/0085686) teaches a method of sorting seeds wherein analyzing the 2D and 3D images comprises: determining, using a controller, length and width dimensions of the seeds from the acquired 2D images (Paragraph 0042 lines 4-6); determining, using the controller, thickness dimensions of the seeds from the acquired 3D images (Paragraph 0042 lines 4-6); and categorizing, using the controller, each of the seeds based on the determined parameter of the seed (Paragraph 0043 lines 1-14).
Regarding claim 17, Radema et al. (US 2012/0085686) teaches a method of sorting seeds comprising producing, using the controller, a surface profile of the 3D images and (Paragraph 0042 lines 20-22) measuring, using the controller, a pixel intensity of the surface profile to determine the thickness dimensions (Paragraph 0042 lines 16-20).
Regarding claim 18, Radema et al. (US 2012/0085686) teaches a method of sorting seeds further comprising measuring, using the controller, volume and seed damage (Paragraph 0020 lines 6-16) from the acquired 3D images.
Regarding claim 19, Radema et al. (US 2012/0085686) teaches a method of sorting seeds wherein said moving the seeds through the system comprises moving the seeds via a conveyor (Paragraph 0041 lines 1-4) in a substantially horizontal direction (Fig. 1 #30). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Radema et al. (US 2012/0085686) in view of Golgotiu et al. (US 2015/0177067).
Regarding claim 9, Radema et al. (US 2012/0085686) lacks a seed sorting system wherein the conveyor is blue.
Golgotiu et al. (US 2015/0177067) teaches a system and method of imaging and scanning plants to capture data regarding the plants (Paragraph 0002 lines 1-4), wherein the conveyor is blue (Col. 0034 lines 1-3). Golgotiu et al. explains that a blue conveyor belt improves the images captured by a camera (Claim 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Radema et al. to include a blue conveyor as taught by Golgotiu et al. in order to improve the images that are captured by the cameras during the sorting process. 
Claims 11, 13, and 20-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Radema et al. (US 2012/0085686) in view of Handschick (DE 202004007111). The citations for Handschick (DE 202004007111) are based off of English translations. Translations of the specification and claims for this reference have been provided.
Regarding claim 11, Radema et al. (US 2012/0085686) teaches a seed sorting system wherein the sorting assembly comprises a first valve bank (Fig. 3 #20) which is mounted over a first sorting bin (Fig. 3 #48) and is directed downward in a substantially vertical orientation.
Radema et al. lacks teaching a sorting assembly that comprises at least two valve banks and at least three sorting bins, a second valve bank mounted in a second sorting bin which is directed upward at an angle toward a third sorting bin. 
Handschick (DE 202004007111) teaches a sorting assembly wherein the sorting assembly comprises at least two valve banks (Paragraph 0031 lines 1-2) and at least three sorting bins (Fig. 1 #6, 7, 8), a second valve bank (Fig. 1 #4) is mounted in a second sorting bin (Paragraph 0002 lines 10-15) and is directed upward at an angle toward a third sorting bin (Paragraph 0031 lines 3-10). Handschick explains the benefits of sorting mixed materials into multiple sorting bins with two valve banks, wherein each sorting bin collects materials with different properties in order to provide multiple valuable fractions which can be directed to further processing (Paragraph 0001 lines 1-11).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Radema et al. to include at least two valve banks at appropriate locations, and at least three sorting bins to classify materials into multiple valuable sections as taught by Handschick. 
Regarding claim 13, Radema et al. (US 2012/0085686) teaches a seed sorting system wherein the seed transfer station is configured to direct seeds into the second sorting bin (Paragraph 0044 lines 1-5), the first valve bank (Fig. 3 #20) being operable to direct seeds away from the second sorting bin and into the first sorting bin (Paragraph 0043 lines 19-22).
Radema et al. lacks teaching a seed sorting system with a second valve bank being operable to direct seeds away from the second sorting bin and into the third sorting bin.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Radema et al. to include a second valve bank which is operable to direct seeds away from the second sorting bin and into the third sorting bin as taught by Handschick in order to accurately separate the materials into multiple sorting bins as desired by the application. 
Regarding claims 20, 21 and 22, Radema et al. (US 2012/0085686) teaches a method of sorting seeds wherein said moving the seeds through the system comprises operating the conveyor at a specific speed (Paragraph 0022 lines 8-12), wherein this conveyor speed is a contributing factor to the timing of the air blast. All elements of the current invention have been disclosed by Radema et al., as applied in claims 14 and 19. Radema et al. lacks teaching a method of sorting wherein the conveyor is operated at a speed of at least about 30 in/sec (as in claim 20), at least 60 in/sec (as in claim 21) or at least 200 in/sec (as in claim 22). 
Additionally, Handschick (DE 202004007111) teaches a method of sorting wherein moving the seeds wherein said moving the material through the system comprises operating the conveyor at a speed of at least 2 m/s (78.74 in/sec) (Paragraph 0004 lines 5-6). Handschick states that the compressed air nozzles of the discharge system are adjusted based on the speed of the conveyor (Paragraph 0031 lines 3-5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Radema et al. to optimize the speed of the conveyor to be at least 30 
Regarding claim 23, Radema et al. (US 2012/0085686) lacks teaching a method of sorting seeds wherein said sorting the seeds comprises sorting the seeds into at least three separate sorting bins.
Handschick (DE 202004007111) teaches a method of sorting wherein said sorting the seeds comprises sorting the seeds into at least three separate sorting bins (Paragraph 0031 lines 3-10). Handschick explains the benefits of sorting mixed materials into at least three separate sorting bins, wherein each sorting bin collects materials with different properties in order to provide multiple valuable fractions which can be directed for further processing (Paragraph 0001 lines 1-11).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Radema et al. to include at least three separate sorting bins as taught by Handschick in order to classify materials into multiple valuable sections.
Regarding claim 24, Radema et al. (US 2012/0085686) lacks teaching a method of sorting seeds wherein said sorting the seeds comprises operating at least two valve banks to sort the seeds into the at least three sorting bins. 
Handschick (DE 202004007111) teaches a method of sorting wherein said sorting the seeds comprises operating at least two valve banks (Paragraph 0030 lines 1-3) to sort the seeds into the at least three sorting bins (Fig. 1 #6, 7, 8). Handschick explains the benefits of sorting mixed materials into three sorting bins with two valve banks, wherein each sorting bin collects materials with different properties in order to provide multiple valuable fractions which can be directed to further processing (Paragraph 0001 lines 1-11). Handschick also states “By arranging the compressed air strips above or below the trajectory parabola of the material, the trajectory of the goods to be sorted can be shortened 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Radema et al. to include operating at least two valve banks to sort the seeds into at least three sorting bins as taught by Handschick in order to provide multiple valuable fractions of materials in an accurate manner. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205.  The examiner can normally be reached on Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        

/MOLLY K DEVINE/Examiner, Art Unit 3655